U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2013 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 Santeon Group Inc. (Exact name of registrant as specified in its charter) Delaware 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11720 Plaza America Drive, Suite 150, Reston, Virginia 20190 (Address of principal executive offices, including zip code) (703) 970-9200 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 13, 2013, there were 1,190,783 shares outstanding of the issuer’s common stock. SANTEON GROUP INC. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the ThreeMonths Ended March 31, 2013 and 2012 4 Unaudited Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months Ended March 31, 2013 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4.Controls and Procedures. 16 PART II - OTHER INFORMATION 18 Item 1. Legal Proceedings. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults upon Senior Securities. 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information. 18 Item 6. Exhibits. 18 Signatures 19 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SANTEON GROUP INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31, 2012 ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable Other current assets Total current assets Property and equipment, net Software assets, net Total non-current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Notes payable Total current liabilities Long term liabilities: Notes payable Total long term liabilities Stockholders' equity (deficit): Preferred stock, par value $0.001, 50,000,000 shares authorized: 0 shares issued and outstanding as of March 31, 2013 andDecember 31, 2012 - - Common stock, par value $0.001, 50,000,000 shares authorized; 1,202,387 and 1,201,137 shares issued as of March 31, 2013 and December 31, 2012, respectively and 1,185,783 and 1,184,899 shares outstanding as of March 31, 2013 and December 31, 2012, respectively Common stock to be issued Additional paid in capital Treasury Stock, at cost, 16,604 and 16,238 shares as of March 31, 2013 and December 31, 2012, respectively ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 SANTEON GROUP INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, 2013 March 31, 2012 Revenues $ $ Cost of revenue Gross Profit Operating expenses: General, selling and administration Depreciation and amortization Total operating expenses Income (loss) from operations ) Other Income (Expenses): Interest expense ) ) Gain on forgiveness of debt - Gain from foreign currency transactions Loss on disposal of asset ) - Total other (expense) income ) Income (loss) before provision for income taxes ) Provision for income tax expense (benefit) - - Net income (loss) $ $ ) Net income (loss) per common share, basic $ $ ) Net income (loss) per common share,diluted $ $ ) Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 SANTEON GROUP INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Unaudited) Common stock Common Shares To Be Issued Additional Paid in Treasury stock Accumulated Total Shareholder's Equity Shares Par Value Shares Amount Capital Shares Amount Deficit (Deficit) Balance, December 31, 2012 $ $ $ ) $ ) $ ) $ ) Common stock issued for accrued interest 1 - Repurchases of common stock ) - ) ) - ) Issuance of stock options - Net income - Balance, March 31, 2013 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 SANTEON GROUP INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, 2013 March 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Loss on disposal of asset 56 - Gain on forgiveness of debt - ) Common stock issued for cash - Non-cash stock-based compensation expense - Common stock issued for accrued interest - Changes in operating assets and liabilities: Accounts receivable Other current assets ) ) Accounts payable and accrued expenses ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) - Proceeds from sale of fixed assets - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Payments for treasury stock ) ) Repayments of notes payable-related party - ) Repayments of notes payable ) - Net cash used in financing activities ) ) Net increase in cash Cash, beginning of the period Cash, end of the period $ $ Supplemental disclosures of cash flow information: Income tax paid $
